Citation Nr: 1527926	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-33 524A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include anxiety disorder not otherwise specified (NOS).

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to a higher initial rating for diabetes mellitus, evaluated as 20 percent disabling.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A March 2010 rating decision granted service connection for diabetes mellitus, evaluated as 20 percent disabling, effective July 17, 2009.  Although the Veteran did not submit a notice of disagreement with this decision; he submitted a claim for increase in February 2011, which constituted new and material evidence within a year of the decision.  As such the March 2010 decision did not become final.  38 C.F.R. § 3.156(b) (2014).  

An August 2010 rating decision, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  A July 2012 rating decision; in pertinent part, denied entitlement to service connection for anxiety disorder, not otherwise specified (NOS) (claimed as PTSD mood swings and anxiety attacks); an increased rating for type II diabetes mellitus, a TDIU, and TDIU.  A November 2013 rating decision denied entitlement to service connection for OSA.  The Veteran perfected separate appeals of those determinations.

An April 2012 rating decision denied entitlement to service connection for ischemic heart disease (IHD) due to herbicide exposure, and the Veteran appealed the decision in May 2012.  In a statement (VA Form 21-4138) dated in July 2012, the Veteran withdrew his Notice of Disagreement (NOD) related to the IHD claim; and, he also indicated that he was withdrawing then pending claims of entitlement to an increased rating for diabetes mellitus, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to a nonservice-connected pension.  Later in the July 2012 rating decision referenced above, the RO adjudicated the diabetes and TDIU claims anyway.  It granted entitlement to pension benefits.

The Veteran submitted an August 2012, notice of disagreement that only referenced the claims for service connection for a psychiatric disability, but the RO construed it as encompassing the diabetes and TDIU claims.  It issued a statement of the case as to all three issues in February 2014, and the Veteran submitted a nonspecific VA Form 9, in March 2014, indicating that he wanted to appeal all issues on the statement of the case.

The RO had sent the Veteran a letter in September 2012, in which it acknowledged the Veteran's withdrawal of his "Notice of Disagreement" with regard to claims for pension and TDIU and stated that it would take no further action on these claims; but it subsequently issued the statement of the case as to TDIU.  Given the RO's actions in continuing to adjudicate the TDIU claim after the Veteran's July 2012, letter, the fact that there was no notice of disagreement at the time of the July 2012 letter, and his actions indicating a desire to continue the appeal once the RO undertook to adjudicate the claim after the July 2012 letter, the Board concludes that the TDIU issue remains on appeal.  

In February 2015, the Veteran's representative asked the Board to hold open the record for at least 30 days to allow adequate time to prepare appellate submissions on behalf of the Veteran.  In a letter dated March 18, 2015, the Board found the attorney had shown good cause for an extension of time, and granted a delay for 30 days from the date of the Board's letter.  There is no indication in the claims file that additional submissions were received from the Veteran or his representative.  Since 30 days have elapsed, the Board proceeds with review of the appeal.

The issues of entitlement to service connection for PTSD; an acquired mental disorder other than PTSD, to include an anxiety disorder NOS, OSA due to PTSD or an acquired mental disorder other than PTSD; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability as defined for VA benefit purposes.

2.  The Veteran's diabetes mellitus is manifested by the requirement for an oral hypoglycemic agent and restricted diet without restriction of activities.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The requirements for an evaluation higher than 20 percent for diabetes mellitus type 2 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed, in letters of April 2010 and May 2011, the RO provided fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The initial rating issue is downstream from the grant of service connection and additional VCAA notice is not required.  Id.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment and VA treatment records, including the Compensation and Pension examination reports are in the claims file.  The RO also asked the Social Security Administration if that agency had any records extant related to the Veteran and received a negative reply.  Neither the Veteran nor his representative asserts that there are additional records to obtain. In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).   
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition to the noise exposure related to the usual circumstances of active military service, the Veteran also asserts that he has hearing loss related to his combat service in Vietnam.  Noise exposure was properly conceded as part of the adjudication of the claim.

The August 2010 examination report reflects that the examiner conducted a review of the claims file as part of the examination, and noted the Veteran's reported history of in-service noise exposure, to include during his service in Vietnam.

The audio testing revealed pure tone thresholds as follows for the left ear: 500 hertz (Hz) 15 decibels (db); 1000 Hz, 20 db; 2000 Hz, 15 db; 3000 Hz, 20 db; and, 4000 Hz, 35 db.  The right ear manifested with: 500 Hz, 5db; 1000 Hz, 15 db; 2000 Hz, 10 db; 3000 Hz, 15 db; and, 4000 Hz, 30 db.  The examiner noted that speech recognition was excellent at 94 percent in the left ear, and 98 percent in the right.

Analysis

The Board acknowledges the Veteran's service, including in Vietnam, where his noise exposure is conceded.  Hence, the element of an in-service injury is established.  See 38 U.S.C.A. § 1154 (West 2014).  Nonetheless, the findings on current clinical examination show the Veteran does not have a current hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2014).  There is no other post-service testing showing such hearing loss and the Veteran has not reported any change in his hearing since the VA examination.  Thus, the evidence is against finding a current hearing loss disability.  Absent a current disability, the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Initial Rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

 If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 20-percent rating is provided for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60-percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100- percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Analysis

A March 2010 rating decision granted entitlement to service connection for diabetes mellitus due to the Veteran's presumptive exposure to herbicides while in Vietnam and assigned an initial 20-percent rating, effective in July 2009.  VA received a claim for an increased rating in in February 2011.

The Veteran was afforded an examination in February 2012.  The examination report reflects that the examiner conducted a review of the claims file and the Veteran's electronic records as part of the examination.  The report notes further that the Veteran's diabetes is treated by restricted diet and a prescribed oral hypoglycemic agent.  The examiner specifically noted that regulation of the Veteran's activities was not required for control of his diabetes; and, he saw his health care provider less than two times per month for his diabetes.  The Veteran also denied any episodes of ketoacidosis or hypoglycemia.  The examiner also noted that the Veteran did have any secondary disabilities due to his diabetes, such as neuropathy, retinopathy, or nephropathy.  Neither had the Veteran experienced any weight loss or progressive loss of strength due to his diabetes.

The criteria for the 40-percent rating criteria are worded in the conjunctive; hence, that rating is warranted if each element, including regulation of activities, is present.  Camacho v. Nicholson, 21 Vet App 360 (2007).   Medical evidence is required to show regulation of activities.  The VA examination shows that regulation of the Veteran's activities was not medically indicated, and the treatment records do not contradict the examiner's opinion.  As such, the Veteran does not meet the criteria for a rating higher than 20 percent.  38 C.F.R. §§ 4.1, 4.10, 4.119, DC 7913.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
The Veteran and his representatives have offered little in the way of specific contentions, and the clinical and examination record does not report manifestations of diabetes beyond those contemplated in the rating schedule.  Hence, the rating schedule is adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Although the Veteran has claimed entitlement to a TDIU, he has argued that this is based on the effects of multiple disabilities, he has not made any specific arguments with regard to the impact of diabetes on employment.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

As concerns employability, the February 2012 examination report reflects that the examiner opined that the Veteran's diabetes did not cause occupational impairment.  Hence, there is no factual basis for a TDIU due to the diabetes mellitus.  See 38 C.F.R. §§ 3.340, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for diabetes, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an increased rating for diabetes mellitus is denied.


REMAND

A February 2012 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The examination was conducted under the criteria of DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV).  VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, determined DSM 5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal related to PTSD in 2015.  Hence, DSM 5 applies, and another examination must be conducted to determine if the Veteran meets the criteria under DSM 5.  This also applies to the issue of an acquired mental disorder other than PTSD.

The February 2012 mental examination report reflects that the examiner diagnosed the Veteran as having an anxiety disorder NOS; however, the examiner stated that he could not render an opinion as to whether this was service related without resorting to speculation.  The examiner did not provide an explanation as to why it would require speculation nor indicate what additional information would be needed for an informed opinion.  The report is not adequate for appellate review purposes.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The OSA and TDIU claims are intertwined with this claim.  Hence, it must also be remanded pending adjudication of the mental disorder claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange an examination to determine if the Veteran meets the criteria for a diagnosis of PTSD and whether any current psychiatric disability is related to service.  The examiner should review the claims file.  

If the Veteran meets the criteria for a PTSD diagnosis, the examiner should specify the stressors supporting the diagnosis. 

If the Veteran does not currently meet the criteria for a diagnosis of PTSD, the examiner should opine whether previous diagnoses were made in error or the disorder has gone into remission.

If the examiner diagnoses an acquired mental disorder other than PTSD, the examiner should opine whether there is at least a 50-percent probability that any acquired mental disorder other than PTSD is the result of a disease or injury in service (including reported stressors).  

If, a current acquired mental disorder is identified, the examiner should opine whether there is at least a 50-percent probability that OSA is caused or aggravated by the acquired mental disorder.  

If the answer is, negative; is there at least a 50-percent probability that any diagnosed acquired mental disorder aggravates-that is, chronically worsens, the OSA?  

If there is aggravation, is there medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability that establishes a baseline of OSA prior to aggravation?

The examiner should provide reasons for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner must explain why, to include what additional information is needed to render the requested opinion and whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge or medical knowledge in general.

3.  If the decision remains in any way adverse to the Veteran, the AOJ should issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order and if the Veteran does not withdraw the appeal.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


